


Exhibit 10.24

 

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made
this 25th day of February, 2008 (the “Effective Date”), by and between Centro US
Management Joint Venture 2, LP, successor by name change to Centro Watt
Management Joint Venture 2, LP (“CUSMJV”), Centro Properties Group (and together
with CUSMJV, the “Company”) and Michael Moss (“Executive”).

 

Preliminary Statement

 

A.                By a certain employment agreement dated December 5th, 2007
(the “Agreement”), Company and Executive entered into a certain agreement
regarding the employment of Executive, as more particularly described in the
Agreement.

 

B.                  Section 6(d) of the Agreement, Relocation, provides that
Company shall financially assist Executive in the acquisition of a new residence
(the “Assistance”) in connection with Executive working from Company’s New York,
New York office (the “Corporate Office”) as more particularly described therein.
Executive has entered into a contract to purchase a new construction new
residence (the “New Residence”) and has been working from the Corporate Office
for six months. Section 6(d) also provides that Company shall give the
Assistance at closing of the purchase on the New Residence. Section 6(d) did not
contemplate that the New Residence would be new construction and that Executive
would be working from the Corporate Office prior to closing on the purchase of
the New Residence.

 

C.                  Company has previously wired One Hundred Twenty-One Thousand
Three Hundred Thirty-One Dollars ($121,331) on June 18, 2007 and Sixty-Six
Thousand Seven Hundred Sixty-Eight Dollars ($66,768) on October 18, 2007
(together, the “Initial Wires”) into a Dutchess Farm Estates Lot 7 Funding
Account held by the seller of the New Residence

 

D.                 Company and Executive have agreed to amend the Agreement, as
set forth below.

 

Agreement

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Company and Executive, intending to be legally
bound hereby, agree to amend the Agreement as hereinafter set forth:

 

1.                                  The Preliminary Statement is incorporated
herein by this reference.

 

2.                                  All capitalized terms used, but not
otherwise defined herein, shall have the meanings as set forth in the Agreement.

 

3.                                  Section 6(d) is hereby amended so that
Company shall provide the balance of the Assistance (Eight Hundred Eleven
Thousand Nine Hundred One Dollars ($811,901) (the “Balance”), which amount
represents the Assistance amount of One Million Dollars ($1,000,000) less the
Initial Wires) now by wiring the Balance to an account of an escrow agent
reasonably acceptable to Company, under an escrow agreement reasonably
acceptable to Company, all of which shall be used to partially

 

1

--------------------------------------------------------------------------------


 

fund the closing of the purchase of the New Residence, promptly upon Executive
delivering the wiring instructions for such escrow account.

 

4.                                            Except as herein provided, all of
the terms, covenants, conditions and stipulations contained in the Agreement
shall continue with like force and effect.

 

5.                                            This First Amendment shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.

 

6.                                            This First Amendment may be
executed in counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same instrument. For all purposes,
photostatic or facsimile copies of original signatures shall be deemed to be
originals of such signatures.

 

IN WITNESS WHEREOF, the parties hereto, on behalf of themselves and their
respective successors and permitted assigns have executed this First Amendment
as of the date first above written.

 

CENTRO US MANAGEMENT JOINT VENTURE 2, LP

 

 

 

 

 

 

 

 

 

By:

/s/ Glenn Rufrano

 

 

 

Name: Glenn Rufrano

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

CENTRO PROPERTIES GROUP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Glenn Rufrano

 

 

 

Name: Glenn Rufrano

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Moss

 

 

 

Michael Moss

 

 

 

Title: Executive, VP Leasing

 

 

 

2

--------------------------------------------------------------------------------
